DETAILED ACTION
This action is responsive to the Amendments and Remarks received 12/16/2021 in which claims 3, 6, 7, and 12–14 are cancelled, claims 1, 10, 11, 19, and 20 are amended, and no claims are added as new claims.
Response to Arguments
Examiner incorporates herein previous Examiner Responses to Arguments.
On pages 8–9 of the Remarks, Applicant contends the rationale for the rejection of claim 1 is erroneous.  Examiner is not persuaded.  Panusopone very clearly describes DMVR is a technique used when bi-prediction is implemented, wherein DMVR may include averaging two reference blocks (predictions) to arrive at a combined prediction.  The rationale for the rejection is that in view of these teachings, the skilled artisan would find it obvious to disable DMVR techniques (requires two reference blocks) for an intra-block copy mode (has only one reference block).  Indeed, the skilled artisan would disable a technique that requires two predictions when there is only one prediction available.  Accordingly, Examiner is not persuaded of error.
On page 9 of the Remarks, Applicant contends that because He teaches motion vector refinement for an intra predicted block (BV-MV refinement), He demonstrates that Examiner’s rationale, that a “reference picture…is the current picture” is an obvious condition to disable DMVR, is erroneous.  Examiner is not persuaded by the argument.  To be clear, that is not the rationale of the rejection.  The claim does not merely require the reference picture is the current picture.  Instead, Examiner’s claim interpretation of that feature in the context of additional language in the claim is that IBC mode is claimed.  Confirming this interpretation is Applicant’s own previous version of claim 1, IBC mode is a single reference block coding mode and is invoked by the language of claim 1, a skilled artisan would find it obvious that a single reference coding mode may not benefit from DMVR.  In addition, rather than undermine Examiner’s rationale as Applicant avers, He actually bolsters Examiner’s rationale.  As Applicant essentially admits by the argument, He teaches motion vector refinement between two reference blocks (BV-MV refinement).  Therefore, rather than teach away from Examiner’s rationale, He’s teaching that refinement may be beneficial when two vectors are present bolsters Examiner’s rationale that refinement would be obvious to disable when there is only one vector (i.e. one reference to which to point).
Other claims are not argued separately.  Remarks, 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 5, 8–11, and 15–20 are rejected under 35 U.S.C. 103 as being unpatentable over Panusopone (US 2017/0339404 A1) and He (US 2017/0289566 A1).
Regarding claim 1, the combination of Panusopone and He teaches or suggests a method of processing video data, comprising:  determining, for a conversion between a first video block of a video and a bitstream of the video, that a coding mode is applied for the first video block (Panusopone, ¶¶ 0003, 0006, and 0035:  teach encoding and decoding of a video bitstream by coding, in turn, current video blocks; Examiner notes Applicant’s original claims 8 and 9 explain the recited “conversion” is encoding and/or decoding; see also Panusopone, ¶ 0030:  explaining CUs are “blocks”); performing a determination that a reference picture used by the coding mode is a current picture that includes the first video block and prediction samples of the first video block are derived from blocks of sample values of a video region in the reference picture (Examiner notes this limitation is describing intra-block copy (IBC) mode; Panusopone, ¶ 0037:  teaches blocks in a slice can be coded either by inter prediction modes or intra-block copy mode); deriving, based on the coding mode, an original motion information for the first video block (Panusopone, ¶ 0035:  teaches the blocks are coded as either intra coded blocks or inter coded blocks; To save bits, Examiner notes both intra and inter coding utilizes either intra-frame displacement or inter-frame displacement (i.e. motion information) for coding the blocks; Where the block is intra-coded, the motion information could be null or replaced with the intra-frame displacement vector, called a block vector; see Applicant’s original claim 2); generating, prediction samples based on the original motion information, wherein in response to the determination that the reference picture used by the coding mode is the current picture and prediction samples of the first video block are derived from blocks of sample values of a video region in the reference picture (i.e., when the coding mode is IBC), use of a Decoder-side Motion Vector Refinement (DMVR) technique is disabled for the first video block (Panusopone, ¶ 0037:  teaches blocks in a slice can be coded either by inter prediction either intra coded blocks or inter coded blocks; Examiner finds it inherent that a block can only be coded using one coding mode; Panusopone very clearly describes DMVR is a technique used when bi-prediction is implemented, wherein DMVR may include averaging two reference blocks (predictions) to arrive at a combined prediction.  The rationale for the rejection is that in view of these teachings, the skilled artisan would find it obvious to disable DMVR techniques (requires two reference blocks) for an intra-block copy mode (has only one reference block).  Indeed, the skilled artisan would disable a technique that requires two predictions when there is only one prediction available), wherein the DMVR technique comprises deriving a refined motion vector based on a cost calculation between prediction samples in two different reference pictures (Panusopone, ¶ 0057:  teaches DMVR includes refining a motion vector to best predict the current block; Examiner notes the skilled artisan interprets best match to be based on a cost metric such as those described in Panusopone, ¶ 0085; Panusopone does not explicitly teach that DMVR uses a cost metric for choosing the best refinement, although such a fact is probably inherent; In any event, He, ¶ 0218:  teaches motion vector refinement candidates are selected based on rate-distortion cost); and performing the conversion based on the prediction samples (Panusopone, ¶ 0035:  teaches the blocks are coded as either intra coded blocks or inter coded blocks).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Panusopone, 
Regarding claim 2, the combination of Panusopone and He teaches or suggests the method of claim 1, wherein in response to the coding mode being an intra-block copy (IBC) mode, the prediction samples are derived based on sample values from a same video slice with the first video block, and wherein the sample values are determined by block vectors (Examiner finds this claim simply recites the definition of IntraBC mode; While Panusopone does not explicitly teach that IBC uses block vectors, such a fact is likely inherent; In any event, He, ¶ 0005:  explains intra-block copy mode utilizes block vectors, as opposed to motion vectors).
Regarding claim 4, the combination of Panusopone and He teaches or suggests the method of claim 1, wherein the cost calculation is based on a sum of absolute difference (SAD) (Panusopone, ¶ 0085:  teaches matching cost metrics can include SAD and RDO; Examiner finds, based on this teaching, that the skilled would find it obvious to use SAD as the cost metric for He’s motion vector refinement).
Regarding claim 5, the combination of Panusopone and He teaches or suggests the method of claim 1, further comprising:  in response to at least one of reference pictures of the first video block is a current picture which includes the first video block, excluding applying the DMVR technique for the first video block motion vector, as motion is only possible between temporal frames (inter-prediction); for support, see Panusopone, ¶ 0046; see also He, ¶ 0103:  teaching, “Intra block copy uses the already reconstructed pixels in the current picture to predict the current coding block within the same picture, and the displacement information called the block vector (BV) is coded.”).
Regarding claim 8, the combination of Panusopone and He teaches or suggests the method of claim 1, wherein the conversion includes encoding the first video block into the bitstream (Panusopone, ¶¶ 0003, 0006, and 0035:  teach encoding and decoding of a video bitstream by coding, in turn, current video blocks).
Regarding claim 9, the combination of Panusopone and He teaches or suggests the method of claim 1, wherein the conversion includes decoding the first video block from the bitstream (Panusopone, ¶¶ 0003, 0006, and 0035:  teach encoding and decoding of a video bitstream by coding, in turn, current video blocks).
Claim 10 lists the same elements as claim 1, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 11
Claim 15 lists the same elements as claim 4, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 16 lists the same elements as claim 5, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 17 lists the same elements as claim 8, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 18 lists the same elements as claim 9, but in apparatus form rather than method form.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Claim 19 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2020/0154127 A1) teaches intra-block copy (e.g. ¶ 0057) and motion vector refinement (e.g. ¶ 0182).
Xu (US 2018/0124394 A1) teaches intra-block copy and how the reference picture list includes the current picture for such mode (e.g. Abstract).
Li (US 2017/0142418 A1) teaches unification of syntax elements, semantics, etc. between IntraBC and inter-prediction modes (e.g. Abstract).
Li, et al., “Combining directional intra prediction and intra block copy with block partition for HEVC,” 2016 IEEE International Conference on Image Processing (ICIP), Phoenix, AZ, USA, 2016, pp. 524-528.  This publication was used as an evidentiary publication to refute Applicant’s arguments.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481